UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                     AUG 17 2021
VICTOR CHARLES FOURSTAR, JR.,                    )                             Clerk, U.S. District & Bankruptcy
                                                )                              Court for the District of Columbia
                Plaintiff,                      )
                                                )
         v.                                     )      Civil Action No. 1:18-cv-00966 (UNA)
                                                )
GARDEN CITY GROUP, INC., et al.,                )
                                                )
                Defendants.                     )


                                   MEMORANDUM OPINION

         Plaintiff Victor Charles Fourstar, Jr., proceeding pro se and in forma pauperis, is a prisoner

currently incarcerated at the Englewood Federal Correctional Facility, located in Littleton,

Colorado. See Second Amended Complaint (“Am. Compl. II”), ECF No. 2, at 1. He initiated this

matter on April 24, 2018. See generally Complaint, ECF No. 1. On June 14, 2018, the court noted

that another matter filed by plaintiff, Misc. No. 15-76, had been administratively closed, and

therefore, plaintiff was granted an extension and provided with an opportunity to file an amended

complaint in this matter in an effort to consolidate and clarify his intended claims. See Order, ECF

No. 5.

         By March 29, 2019, no amended complaint had been filed and the deadline had long-

elapsed, therefore, the case was dismissed without prejudice. See Ord., ECF No. 9. On May 3,

2019, plaintiff filed a motion to reopen, ECF No. 10, which was granted on May 7, 2019, ECF No.

11. Plaintiff was again provided 45 days to file a proper amended complaint. See id.

         Plaintiff filed a first amended complaint, ECF No. 14, on July 1, 2019. On August 19,

2019, the court reviewed the pleading, and found several noted deficiencies, including plaintiff’s

incompliance with Federal Rule 8 and his misplaced intention to bring this matter as a class-action.
See Memorandum Opinion, ECF No. 17, and Order, ECF No. 18. The court dismissed the first

amended complaint and provided plaintiff with another opportunity to file an amended pleading

within 30 days. See id. Over the course of the next two years, plaintiff filed, and/or attempted to

file, a flurry of motions, see, e.g., ECF Nos. 12, 19, 21, 22, 25, and was granted additional

extensions to file an amended pleading, see ECF Nos. 26, 28, 31, and Apr. 21, 2021 Minute Order.

On July 26, 2021, plaintiff filed the operative second amended complaint. He has failed, however,

to correct the noted deficiencies, despite multiple opportunities to do so.

       The second amended complaint lists 17 myriad defendants, approximately half of which

are unidentified. See Am. Compl. II at 1, 3–7. The Local Rules of this Court state that a plaintiff

“filing pro se in forma pauperis must provide in the [complaint’s] caption the name and full

residence address or official address of each party.” LCvR 5.1(c)(1). He then broadly alleges that

defendants have interfered with his rights under several constitutional amendments and treaties.

See Am. Compl. II at 1, 8.

       Plaintiff alleges that unspecified defendants have conspired against him to commit fraud

resulting in an unfavorable outcome rendered by the United States Court of Appeals for the District

of Columbia Circuit. See id. at 8. He then incongruently alleges that some of the defendants

“intentionally and willfully conspired to conceal fraud in the administration of the Moderna

vaccine, and DTP vaccine, causing Plaintiff to suffer severe physical pain and mental anguish to

Fourstar[.]” Id. Next, he alleges that some of the defendants “willfully conspired to conceal fraud

with unknown Fort Peck Community College Financial Aid Administration – for to deny Cobell

Scholarship in abuse of discretion[.]” Id. Finally, he vaguely challenges indefinite determinations

of the Department of Housing and Urban Development and of the Social Security Administration.

See id. at 9. It is unclear how these allegations or any of the defendants relate to one another,
aside from plaintiff’s belief in a wide-scale and overarching conspiracy against him. He demands

damages, injunctive and declaratory relief, and once again, asks the court to designate him as a

class-action representative. Id. at 8. As to the latter, the court reiterates once again that a pro se

litigant can represent only himself or herself in federal court. See 28 U.S.C. § 1654; Georgiades

v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984).

       Though plaintiff has already been notified, the court again notes that Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a “complaint [] contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully distinguished

from bold conclusions, sharp harangues and personal comments [,]” it does not fulfill the

requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom.

Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). The second amended

complaint falls within this category. And the claims as pled, fail to provide any notice of a claim

or any basis for either federal jurisdiction, venue in the District, or personal jurisdiction over many

of the defendants.

       Furthermore, this court generally lacks subject matter jurisdiction to intervene in the

determinations of other federal courts. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992); Panko v.

Rodak, 606 F. 2d 168, 171 n.6 (7th Cir. 1979) (“[I]t it seems axiomatic that a lower court may not
order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S. 1081

(1980); United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district

courts “generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise

appellate mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.

1986)); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert.

denied, 513 U.S. 1150 (1995).

       For all of these reasons, this case is dismissed without prejudice. A separate order

accompanies this memorandum opinion.




Date: August 17, 2021                        /s/______________________
                                               EMMET G. SULLIVAN
                                               United States District Judge